Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2019 10541119.2 filed on 6/21/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (XU, Pub. No:  US 2019-0219696; AWATSUJI, Pub. No:  US 2013-0301093) does not teach nor suggest in detail the limitations: 
“Computation device based on time-of-flight (ToF) ranging, comprising: a memory, recording intensity information of at least two phases corresponding to at least one pixel and a programming code corresponding to a processing method for the computation device, wherein the intensity information is generated by sensing modulation light with time delays using the at least two phases; and a processor, coupled to the memory, and configured to execute the programming code, the processing method comprising: obtaining the intensity information of the at least two phases; and determining, according to a difference between the intensity information of the at least two phases, whether to abandon the intensity information of the at least two phases corresponding to the pixel; wherein determining whether to abandon the intensity information of the at least two phases corresponding to the pixel comprises: determining whether the difference is greater than a difference threshold; and in response to the difference being greater than the difference threshold, abandoning the intensity information of the at least two phases corresponding to the pixel” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record XU does not teach or suggest in detail processing intensity information of two-pixel phases according to a difference between the intensity information of the at least two phases or teach abandoning the intensity information of the pixels phases corresponding to the pixel.  The prior art is also silent as to determining whether a difference between the intensities is greater than a difference threshold as well as silent as to the determination of a difference being greater than the difference threshold thus abandoning the intensity information of the at least two phases corresponding to the pixel as amended by the Applicant.  
XU only teaches a computation device based on time-of-flight ranging that includes recording intensity information of at least two phases corresponding to at least one pixel.  XU also discloses intensity information generated by sensing modulation light with time delays using the at least two phases, obtaining intensity information of the at least two phases and general considerations of differences between the intensity information of the at least two phases.  The closest NPL JIN (JIN, “Design of 3D TOF camera system based on CW modulation technique”, 2016) discusses generally TOF measurement and analysis utilizing intensity values for NIR and modulated light but is silent as at least phases corresponding to pixels, intensity thresholds, or abandoning intensity information.
Whereas, as stated above, Applicant’s claimed invention recites a time-of-flight system that contains obtaining the intensity information of at least two phases corresponding to a pixel, determining whether to abandon the intensity information of the at least two phases corresponding to the pixel, according to a difference between the intensity information of the at least two phases, and determining whether to abandon the intensity information of the at least two phases corresponding to the pixel includes determining whether the difference is greater than a difference threshold.  The claims also recite that in response to the difference being greater than the difference threshold, abandoning the intensity information of the at least two phases corresponding to the pixel. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481